Defendant’s appeal from the June 6, 1995 order already has been dismissed by this Court’s order dated March 19, 1996, and to the extent that that appeal has been re-calendared, it is *348dismissed as abandoned, there being no argument with respect thereto. Defendant’s appeals from the August 1 and September 20, 1995 orders are untimely (CPLR 5513 [a]), and have, in any event, been rendered academic by entry of the October 27, 1995 order, which itself is academic since, by its terms, the supervision of defendant’s visitation rights was to expire on November 13, 1995. Accordingly, unless there is a subsequent order that has not been brought to this Court’s attention, there currently is no impediment to defendant’s visitation with her children in accordance with the orders entered September 13 and September 22, 1993. Concur—Murphy, P. J., Rosenberger, Rubin and Williams, JJ.